                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII

DAVID VERDEN WILLIAMS, JR.,                         )   CIV. NO. 19-00081 JMS-KJM
FED. REG. #99700-022,                               )
                                                    )   ORDER DISMISSING AMENDED
                Plaintiff,                          )   COMPLAINT AND DENYING
                                                    )   MOTION FOR APPOINTMENT OF
                vs.                                 )   COUNSEL
                                                    )
FEDERAL BUREAU OF PRISONS,                          )
                                                    )
           Defendant.                               )
_______________________________                     )

              ORDER DISMISSING AMENDED COMPLAINT AND
             DENYING MOTION FOR APPOINTMENT OF COUNSEL

        Before the court is pro se Plaintiff David Verden Williams, Jr.’s

(“Williams”) first amended complaint (“FAC”) brought pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

Williams alleges that the Federal Bureau of Prisons (“BOP”) violated his

constitutional rights as a pretrial detainee at the Federal Detention Center,

Honolulu (“FDC Honolulu”) on or about January 26, 2012.1

        For the following reasons, the FAC is DISMISSED for Williams’ failure to

state a colorable claim for relief. Williams is granted leave to amend his claims in

Count I only, on or before July 22, 2019. Count II is DISMISSED with prejudice.

        1
           Williams is now convicted and incarcerated at the Federal Correctional Institution,
Estill, South Carolina (“FCI Estill”).
Williams’ Motion for Appointment of Counsel is DENIED.

                             I. STATUTORY SCREENING

       The court must conduct a pre-Answer screening of all pleadings brought by

prisoners, pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a). Claims or

complaints that are frivolous, malicious, fail to state a claim for relief, or seek

damages from defendants who are immune from suit must be dismissed. See

Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v.

Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

       Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

review as that used under Federal Rule of Civil Procedure 12(b)(6). See Watison

v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); Wilhelm v. Rotman, 680 F.3d

1113, 1121 (9th Cir. 2012). Under Rule 12(b)(6), a complaint must “contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. The “mere possibility of

misconduct” or an “unadorned, the defendant-unlawfully-harmed me accusation”

falls short of meeting this plausibility standard. Id. at 678-79; see also Moss v.

U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

                                              2
        Pro se litigants’ pleadings must be liberally construed and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). The court must grant leave to amend if it appears the plaintiff

can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                       II. BACKGROUND2

        Williams commenced this action on February 12, 2019, alleging that he was

assaulted by another inmate at the FDC Honolulu in 2012, due to negligence by an

FDC Honolulu psychiatrist, and that he was then denied medical care. See

Compl., ECF No. 1. The court dismissed Williams’ original Complaint on April

22, 2019, for failure to state a colorable claim for relief with leave granted to

amend. Order, ECF No. 21 (“April 22, 2019 Order”). In the April 22, 2019 Order,

the court provided Williams detailed guidance regarding the deficiencies in his

claims and the relevant legal standards that appeared to apply to them. See id.,

PageID #105-111. The court directed Williams to submit only “one coherent

pleading” that explained his claims in an organized manner, rather than continuing



        2
           On screening, Williams’ plausible factual allegations are accepted as true and construed
in the light most favorable to him. Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                                    3
to assert his claims in serially-filed letters, motions, and pleadings. Id. at PageID

#94. Williams was notified that being granted leave to amend was “not an open

invitation” to add new claims, but a direction to provide enough detail for the

court to understand the claims that he had already asserted, detailing who the

Defendants are and what they did or failed to do that violated his civil rights. Id.

at PageID #104.

       Williams has disregarded the court’s instructions and guidance in large part.

Since filing the FAC, Williams has filed a notice of appeal of the April 22, 2019

Order (ECF No. 26),3 an ex parte letter seeking legal guidance (ECF No. 27), a

Request for Release from Custody (ECF No. 32), and a Motion for Appointment

of Counsel and a supplemental Statement of Facts of the Case (ECF No. 33). In

the FAC, Williams names improper defendants again, alleges new claims not

raised in the original Complaint, and fails to allege sufficient facts to support these

new claims.

       The FAC alleges two causes of action. In Count I, Williams, who says that

he is schizophrenic, alleges that a “tactical team” at the FDC Honolulu used

excessive force against him several times when they forced him into Special

Housing Unit (“SHU”) cells with inmates that he alleges posed a risk to his safety.


       3
           Williams’ appeal was dismissed for lack of jurisdiction on May 30, 2019. ECF No. 35.

                                                  4
ECF No. 25, PageID #145. He says the team “would slam [him] against walls and

to the ground . . . violently forcing [him] into cells with several inmates.” Id. at

PageID #148. Williams provides no further details regarding these incidents, such

as: (1) when they occurred; (2) why a tactical team was required to move him from

a suicide cell to the SHU, rather than moving him by his own volition once he was

no longer suicidal; (3) on whose orders he was moved: (4) who composed the

tactical team; and (5) why he refused to be housed with these other inmates, that

is, why it was inappropriate for him to be housed with these particular inmates.

       Williams further alleges that, on January 26, 2012, BOP and/or FDC

Honolulu officials negligently housed him with a “known, violent inmate” who

attacked him when Williams refused his demand for oral sex, fracturing William’s

skull and nose. Id. Williams claims that he incurred brain damage and suffers

from post-traumatic stress disorder (“PTSD”) as a result of the assault. He directs

the court to his many other documents in the record for further details regarding

this alleged attack and resulting mental disabilities. Williams no longer alleges

that he was denied medical care after this assault.

       In Count II, Williams alleges that “corrupt officers at F.D.C. Honolulu were




                                             5
involved in placing torture chemicals in food trays repeatedly.”4 Id., PageID #146.

He says the BOP “willfully and deliberately allowed this inhumane activity at

F.D.C. Honolulu.” Id. Williams says this happened daily, although he does not

say exactly when this occurred. He claims that these “non lethal torture

chemicals” caused a burning flesh odor to emanate from his chest and body, id. at

PageID #148, and that he lost 52 lbs. from these “burnings,” id. at PageID #146.

He says that Lieutenant Kim told him, “I never put anything in anyones [sic]

food!” Id.

        Williams seeks $20 million in compensatory damages. Id. at PageID #149.

                                        III. DISCUSSION

        As the court informed Williams in the April 22, 2019 Order, Bivens

recognized for the first time an implied cause of action for damages against federal

actors in their individual capacity for violating a plaintiff’s civil rights that is

analogous to a suit brought against state actors under 42 U.S.C. § 1983. See Vega

v. United States, 881 F.3d 1146, 1152 (9th Cir. 2018). To state a Bivens claim for

damages, a plaintiff must allege facts showing that: (1) a right secured by the




        4
           Williams first raised this claim in an amended complaint that was received on the date
the April 22, 2019 Order was issued, but after it was docketed. See ECF No. 23

                                                    6
Constitution or laws of the United States was violated,5 and (2) the alleged

deprivation was committed by a federal actor. Van Strum v. Lawn, 940 F.2d 406,

409 (9th Cir. 1991).

A.     Improper Defendant

       As stated in the April 22, 2019 Order,

       Because vicarious liability is inapplicable to Bivens and § 1983 suits,
       a plaintiff must plead that each Government-official defendant,
       through the official’s own individual actions, has violated the
       Constitution.” Iqbal, 556 U.S. at 676; see also Jones v. Cmty.
       Redevelopment Agency of City of Los Angeles, 733 F.2d 646, 649 (9th
       Cir. 1984) (stating even pro se litigants must “allege with at least
       some degree of particularity overt acts which defendants engaged in”
       to state a claim). Williams must allege “factual content that allows
       the court to draw the reasonable inference that the defendant is liable
       for the misconduct alleged,” Iqbal, 556 U.S. at 678, and describe
       personal acts by each individual defendant that show a direct causal
       connection to a violation of specific constitutional rights, Taylor v.
       List, 880 F.2d 1040, 1045 (9th Cir. 1989).

ECF No. 21, PageID #98-99.



       5
         The Supreme Court has cautioned against expanding Bivens’ implied right of action into
new contexts beyond those already recognized. Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017).
Although Bivens applies to convicted inmates’ Eighth Amendment inadequate medical care
claims, Carlson v. Green, 446 U.S. 14 (1980), it is unclear whether it applies to a pretrial
detainee’s Fifth Amendment claims of excessive force and failure to protect or to inhumane
conditions of confinement (by poisoning inmate food). The court assumes that it does for
screening purposes. See Self v. Warden, MCC, 2019 WL 497731, at *4 & n.4 (S.D. Cal. Feb. 8,
2019) (assuming on screening that Bivens applies to pretrial detainee medical care claims).




                                                7
      Williams names the BOP as the only Defendant to this suit, although the

court explicitly warned him that Bivens provides a cause of action against

individual officers acting under color of federal law who are alleged to have acted

unconstitutionally.6 See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001);

Solida v. McKelvey, 820 F.3d 1090, 1094 (9th Cir. 2016). Williams cannot state

colorable Bivens claims against the BOP, and his claims against it are

DISMISSED with prejudice.

B.    Count I: Excessive Force

      To prevail on an excessive force claim, a pretrial detainee must show that

the force purposely or knowing used against him was objectively unreasonable.

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Whether the force is

objectively unreasonable turns on the “facts and circumstances of each particular

case.” Id. (quoting Graham v. Conner, 490 U.S. 386, 396 (1989)). This

determination is to be made “from the perspective of a reasonable officer on the

scene, including what the officer knew at the time, not with the 20/20 vision of

hindsight.” Id. “A court must also account for the ‘legitimate interests that stem

from [the government’s] need to manage the facility in which the individual is

detained,’ appropriately deferring to ‘policies and practices that in th[e] judgment’


      6
          See April 22, 2019 Order. ECF No. 21 at PageID #99.

                                               8
of jail officials ‘are needed to preserve internal order and discipline and to

maintain institutional security.’” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 540

(1979)).

       Williams’ conclusory claim that a “tactical team at FDC Honolulu used

excessive force several times on me, forcing me into SHU cells where inmates

posed a violent risk to me” does not satisfy Rule 8’s lenient pleading standard.

ECF No. 1, PageID #145. Williams provides no facts regarding when this

occurred, why force was needed to move him into cells with other inmates, how

Williams’ responded, what injuries he suffered, what actions were taken before

and after the move, or the basis for Williams’ statement that these inmates posed a

safety risk to him, greater than the inherent risks of housing any pretrial detainee

with others. Based on Williams’ conclusory allegations, the court cannot

plausibly infer that any individual Defendant used objectively unreasonable force

against him based on the circumstances surrounding its use and the lack of any

legitimate penological purpose or need to protect institutional safety.

       Williams’ conclusory excessive force claim in Count I is DISMISSED with

leave to amend for his failure to state a colorable claim for relief.

C.     Count I: Failure-to-Protect

       To state a colorable failure-to-protect claim, Williams must allege facts

                                             9
showing that an individual defendant (or defendants) “made an intentional

decision with respect to the conditions under which [Williams] was confined;” that

put Williams “at substantial risk of suffering serious harm;” and failed to take

“reasonable available measures to abate that risk,” although “a reasonable officer

. . . would have appreciated the high degree of risk involved;” making the

consequences of the Defendant’s conduct obvious, thereby causing Williams’

injuries. Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1071 & n.4 (9th Cir. 2016)

(stating elements of a pretrial detainee’s failure-to-protect claim), cert. denied, 137

S. Ct. 831 (2017). This fully objective test requires “more than negligence but less

than subjective intent¯something akin to reckless disregard.” Id.

       Williams claims that the “BOP was negligent” when he was put in a cell

“with a known violent inmate.” ECF No. 1, PageID #145. Williams does not

allege who intentionally decided to house him with this inmate, with objective

knowledge that this would put Williams at a substantial risk of harm, yet took no

steps to abate that risk, even though a reasonable officer would have appreciated

the risk.

       Williams’ conclusory allegation in Count I, that he was beaten by an

allegedly violent inmate, is insufficient to state a cognizable failure-to-protect

claim against any individual defendant and this claim is DISMISSED with leave

                                             10
granted to amend.

D.     Count II: Torture Chemicals in Food Tray

       There are several insurmountable problems with Williams’ claim that

someone put “torture chemicals” on food trays at the FDC Honolulu, which

allegedly caused a burning odor to emit from Williams’ body and clothes and for

him to feel internal burning. First, Williams did not raise this claim in his original

Complaint and does not explain its connection to his original claims regarding the

alleged denial of medical care after an assault in 2012. This claim appears

completely unconnected to his original claims. Nor does Williams set forth any

facts alleging when this happened, who is responsible, or any other sufficient

details to give plausibility to this claim.

       Second, this claims appears frivolous on its face and in light of Williams’

history of filings in this court. A claim is frivolous if it is based on a nonexistent

legal interest or delusional factual scenario. Neitzke v. Williams, 490 U.S. 319,

327-30 (1989); Muhammad v. Phoenix Police Dept., 2008 WL 447523, at * 1 (D.

Ariz. Feb. 14, 2008). A “finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or

not there are judicially noticeable facts available to contradict them.” Denton v.

Hernandez, 504 U.S. 25, 33 (1992) (finding dismissal also appropriate when the

                                              11
facts alleged are “clearly baseless,” “fanciful,” “fantastic,” and/or “delusional”);

see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984). Thus, a

complaint is “frivolous” within the meaning of § 1915(e)(2)(B)(i) when it lacks an

arguable basis in law or fact. Neitzke, 490 U.S. at 325. “Legal frivolousness

justifies dismissal where a complaint is based on “an indisputably meritless legal

theory[.]” Id. at 327. “To this end, the statute accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but

also the unusual power to pierce the veil of the complaint’s factual allegations and

dismiss those claims whose factual contentions are clearly baseless.” Id. at 328.

       Williams’ claim that unidentified guards, apparently in 2012 when his other

claims allegedly occurred, put torture chemicals on his food trays is delusional on

its face. See, e.g., Charles v. United States, 2013 WL 3894996, at *1-2 (D. Ariz.

July 29, 2013) (dismissing complaint as frivolous that alleged the government

used plaintiff “as a human guinea pig to test audio hypnosis, memory

manipulation, mind reading, and they toyed with my body, soul & spirit in an

attempt to ‘see what they can do’ with technology”); Yacoub v. United States,

2007 WL 2745386 (W.D. Wash. Sept. 20, 2007) (dismissing complaint as

frivolous that alleged defendants “used toxic chemicals, telepathy, color coding,

astral bodies, electromagnetic waves, and other methods to control his mind and

                                            12
bodily functions.”); King v. United States, 2006 WL 1375090 (W.D. Wash. May

18, 2006) (dismissing complaint as frivolous that alleged plaintiff was a victim of

“mind torture via satellite technology” operated by the United States).

       This is more obvious in light of the nearly identical allegations that

Williams has asserted in other cases in this federal court. See e.g., United States v.

Williams, Cr. No. 11-00937 (D. Haw. 2015) (ECF No. 107), aff’d, App. No. 13-

10544 (9th Cir. 2014); Williams v. United States, Civ. No. 15-00052 SOM-RLP

(D. Haw. 2015) (denying Petition to Vacate, Set Aside, or Correct Sentence Under

28 U.S.C. § 2255); Williams v. State, Civ. No. 06-00194 DAE-BMK (D. Haw.

2006) (dismissing claim in civil rights action).7 Williams raised an identical claim

in his pro se Petition to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C.

§ 2255, in which he stated, “I was illegally drugged at the FDC Honolulu by

guards who would place chemicals in food trays while in the SHU.” Williams, Cr.

No. 11-00937, ECF No. 107 at PageID #462. In denying the Petition, United

States District Judge Susan Oki Mollway rejected this statement and found that

Williams was mentally competent when he signed the plea agreement, based on


       7
           The court takes judicial notice of Williams’ previous cases filed in this court and his
allegations therein. See Fed. R. Evid. 201(b); U.S. ex rel. Robinson Rancheria Citizens Council
v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (stating court “may take notice of proceedings
in other courts, both within and without the federal judicial system, if those proceedings have a
direct relation to matters at issue”).

                                                  13
several psychiatric examinations that were done over the course of his pretrial

detainment; his unequivocal, knowing, and intelligent waiver of trial; and

acceptance of the plea agreement. Id., ECF No. 133, PageID #593-95.

        In reaching this conclusion, Judge Mollway remarked that the Ninth Circuit

had held that Williams was competent when it affirmed Williams’ conviction, and

rejected his strikingly-similar claim on direct appeal that there was “a guard at

Halawa prison who used chemicals in a food tray,” in an attempt to support his

claim that he was incompetent when he pled guilty.8 Id. at 597 (citing App. No.

13-10544, Dkt. Nos. 22 at 3, ID No. 9181031 (July 23, 2014), and No. 23-1, ID

No. 9184990 (July 29, 2014).

        Finally, U.S. District Judge David A. Ezra, dismissed as frivolous Williams’

claim in his 2006 civil rights action that Halawa Correctional Facility officials sent

electric shocks from the facility’s basement to the floor of Williams’ cell in the

High Security Housing Unit, allegedly causing internal burning. See Williams v.

State, Civ. No. 06-00194 DAE, ECF No. 16. This action was finally dismissed for

failure to prosecute. ECF No. 44.


       8
           Williams also sent a letter to U.S. District Judge David A. Ezra, and Magistrate Judge
Kevin S.C. Chang during his direct appeal, referring to his civil rights case in which he alleged
similar claims that guards put chemicals in his food that stained his hands orange and caused
pain, and electrically shocked him through the floor. See Williams v. State, Civ. No. 06-00194
(D. Haw. 2006), Compl., ECF No. 1.

                                                   14
       Count II is DISMISSED with prejudice as factually frivolous.

                               IV. LEAVE TO AMEND

       The FAC is DISMISSED with leave granted to amend the claims in Count I

only. Williams may not expand his claims or assert new, unrelated claims in any

amended pleading. He is granted leave to amend only to provide enough detail for

the court to understand who he names as Defendants and how those individuals

violated his constitutional rights as alleged in Count I of the FAC.

       Williams may file an amended complaint on or before July 22, 2019, that

cures the deficiencies in his claims in Count I if possible. He must comply with

the Federal Rules of Civil Procedure and the Local Rules for the District of

Hawaii, particularly LR10.3, which requires an amended complaint to be complete

in itself without reference to any prior pleading. An amended complaint must be

short and plain, comply with Rule 8 of the Federal Rules of Civil Procedure, and

must be submitted on the court’s prisoner civil rights form. An amended

complaint will supersede all preceding complaints. See Ramirez v. Cty. of San

Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015); LR99.7.10. Defendants not

renamed and claims not realleged in an amended complaint may be deemed

voluntarily dismissed. See Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir.

2012) (en banc). If Williams fails to timely file an amended complaint that cures

                                            15
the deficiencies in his claims, this action will be dismissed and count as a “strike”

under 28 U.S.C. § 1915(g).9

                   V. MOTION FOR APPOINTMENT OF COUNSEL

       Williams again requests the appointment of counsel. ECF No. 33. There is

no constitutional right to counsel in a civil case such as this. See Lassiter v. Dep’t

of Soc. Serv., 452 U.S. 18, 25 (1981). Under 28 U.S.C. § 1915(e)(1), district

courts are granted discretion to appoint counsel for indigent persons proceeding in

forma pauperis. To do so, the court must evaluate plaintiff’s ability to articulate

his claims pro se in light of the complexity of the legal issues involved and the

likelihood of success on the merits. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th

Cir. 1991); LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987). Williams’ claims

have, to date, failed to state a claim or are frivolous and do not justify the

appointment of counsel. Moreover, the court has dismissed the FAC with leave to

amend, so there are presently no claims before the court to evaluate. Neither the

interests of justice nor exceptional circumstances warrant appointment of counsel.


       9
           28 U.S.C. § 1915 (g) bars a civil action by a prisoner proceeding in forma pauperis:

       if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
       upon which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.


                                                    16
Williams’ request for appointment of counsel is again DENIED.

                                 VI. CONCLUSION

      (1) The FAC is DISMISSED for failure to state a colorable claim for relief

pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A(b)(1). Count I is dismissed with

leave to amend; Count II is dismissed with prejudice.

      (2) Williams may file an amended pleading that complies with the

directions in this Order and cures the deficiencies in his claims in Count I on or

before July 22, 2019. Further leave to amend will not be granted if Williams fails

to do so.

      (3) The Clerk is directed to send Williams a blank prisoner civil rights

complaint form so that he can comply with this order if he elects to file an

amended complaint.

///

///

///

///

///

///

///

                                            17
         (4) If Williams fails to timely amend his pleadings and cure its deficiencies

on or before July 22, 2019, this action will be automatically dismissed and he may

incur a strike pursuant to 28 U.S.C. § 1915(g).

                   IT IS SO ORDERED.

                   DATED: Honolulu, Hawaii, June 18, 2019.




                                                             /s/ J. Michael Seabright
                                                            J. Michael Seabright
                                                            Chief United States District Judge




Williams v. Fed’l Bureau of Prisons, 1:19 cv 00081 JM S KJM ; scrng ‘19 (dsm pretr.dtn’ee FAC Bivens imp. Ds, torture cl. friv.
ftsc excv force, fail prot.)




                                                              18
